Calhook, J.,
delivered the opinion of the court.
The act of March 12, 1900 (Laws 1900, p. 140, ch. 101), is in these words: “That any laborer renter or share-cropper who has contracted with another person for a specific time in writing, not exceeding one year, who shall leave his employer, or the leased premises, before the expiration of his contract, without the consent of the employer or landlord, and makes a second contract without giving notice of the first to said second party, shall be guilty,” etc. Defendant was entitled to a strict construction of this statute, and this record fails to show that he has violated it. He was never in the service of Bailey, with whom he first contracted, and, therefore, he could not have left him, and he "was never on the premises, and, therefore, could not have left them.
We are asked to decide on the constitutionality of the act, but respectfully decline, because it is not necessary to do so, and courts should never decide constitutional questions except, when necessary to the disposition of a cause.
. Reversed and remanded..